AO 245B (Rev. 02/|8] Judgmenl in a Crimirial Case
Sheet l

UNiTED STATES DisTRiCT COURT

Southem District of Ohio

 

 

 

 

 

UNITED STATES OF AMERICA § JUDGMENT IN A CRIMINAL CASE
V. )
M|CHAEL BROWN § Case Number: 3:1Bcr193
) UsM Number; 77303-061
)
) Nicho|as G. Gounaris
) Defendant's Attomcy

THE DEFENDANT:

g pleaded guilty to count(s) 1

l:] pleaded nolo contendere to count(s)

which was accepted by the coui‘t.

|:| was found guilty on count(s)

alter a plea of not guilty.

The defendant is adjudicated guilty of these oH`enses:

Title & Section Nature of Offense Offense Ended Count
21 U.S.C. § 841(a}(1), Attempt to Possess With |ntent to Distribute 500 Grams or 8)'30!2018 1
§ 841(b)(‘l)(B), § 846 More of Cocaine, a Schedu|e || Contro||ed Substance

The defendant is sentenced as provided in pages 2 through 3 of this judgment The sentence is imposed pursuant to

the Sentencing Refoi'in Act of l 984.

[:I The defendant has been found not guilty on count(s)

i:] COunt{S} [l is I:] are dismissed on the motion of the United States.

 

_ _ lt is ordered that the defend_ant_must notify the Un_ited States attorney for this district within 30 dalys of _any change ofname, residence,
or mailing address until_al] fines, restitution,_costs, and special assessments imposed by this judgment are fu y paid. If ordered to pay restitution,
the defendant must notify the court and United States attorney of matcrlal changes in economic circumstancesl

4/'18/2019

 

Date of Imposition of .ludgmcnt

Sigriaturc of Judge

Wa|ter H. Rice, United States District Judge

 

Name and Title ofJudge

4/19/2019

 

Date

AO 245B (Rev. 02/ 18) Judgmeot in Criminal Case
Sheet 2 _ Imprisonment

Judgment - Page ; of 4
DEFENDANTZ NllCHAEL BROWN

CASE NUMBER: 3:18cr193

IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
term of:

33 months, with credit for all allowable pre-sentence jail time served from August 30, 2018 through September 7, 2018.

m The court makes the following recommendations to the Bureau of Prisons:

See page 3.

l:l The defendant is remanded to the custody of the United States Marshal.

l:| T he defendant shall surrender to the United States Marshal for this district
|:| at l:l a.m. |:l p.m. on
|:l as notified by the United States Marshal.

 

M The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

|:| before 2 p.m. on

 

lZl as notified by the United States Marshal. The Court delays execution of defendant's sentence for at least 60 days.
l:l as notified by the Probation or Pretrial Services Office.

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on to
at , with a certified copy of this judgment
UNi'rED sTATEs MARSHAL
By

 

DEPUTY U'NITED STATES MARSHAL

AO 2458 (Rev. 02/18) Judgment in a Ci'iminal Case
Sheet 2A _ Imprisonment

Judgment_Ege _§_ of
DEFENDANTZ MICHAEL BROWN
CASE NUMBERZ 31180|’193

RECOMMENDATIONS TO THE BUREAU OF PRISONS

The Court recommends that the defendant receive credit for all allowable pre-sentence jail time served from August 30,
2018 through September 7, 2018.

The Court recommends that the defendant be incarcerated as close to his home in the Dayton, Ohio, area as possible
consistent with his security status. The Court recommends FMC Lexington, Kentucky.

The Court strongly recommends that the defendant be made eligible for and enrolled in drug treatment

The Court recommends that the defendant be enrolled in a class for cognitive behavioral thinking/thinking for a
change/critical thinking skills/moral reconation therapy.

The Court recommends that the defendant receive a mental health assessment and, if deemed necessary, counseling.

AO 2458 (Rev. 02/18) Judgment in a Criminal Case
Sheet 3 - Sirpervised Release

DEFENDANT: M|CHAEL BROWN
CASE NUMBER: 3:18cr193

SUPERVISED RELEASE

Upon release from imprisonment, defendant will be on supervised release for a term of :

5 years. lf, after the 2.5 year mark, the Probation Off'icer believes defendant has received the maximum benefit from
probation, a motion for early termination should be filed.

MANDATORY CONDITIONS

1_ You must not commit another federal, state or local crime.
You must not unlawfully possess a controlled substance

3. You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
imprisonment and at least two periodic drug tests thereafter, as determined by the court.

|:l The above drug testing condition is suspended, based on the court's determination that you
pose a low risk of future substance abuse. (check yappli'cable)

4, |:| You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
restitution (check if applicable)

5. lZl You must cooperate in the collection of DNA as directed by the probation officer. (cheek ifapplicable)
n You must comply with the requirements of the Sex Offender Registration and Notitication Act (34 U.S.C. § 20901, et seq.) as

directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
reside, work, are a student, or were convicted of a qualifying offense. (check ifapplicable)

7_ l:| You must participate in an approved program for domestic violence. (check Japplicable)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.

Judgment_Page 4 of 8

AO 2453 (Rev. 02/18) Judgment in a Criminal Case

DEFENDANT: M|CHAEL BROWN

Sheet 3A _ Supervised Release

Judgment_Page 5 of 8

CASE NUMBER: 3:18cr193

STANDARD CONDITIONS OF SUPERVISION

As part of your supervised release, you must comply with the following standard conditions of supervision These conditions are imposed
because they estathh the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

l.

E-":'d

ll.
12.

13.

You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your

§§:se from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
e.

Aiter initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and

when you must report to the probation officer, and you must report to the probation officer as instructed.

You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the

court or the probation officer.

You must answer truthfully the questions asked by your probation officer.

You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living

arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying

the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72

hours of becoming aware of a change or expected change.

You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to

take any items prohibited by the conditions of your supervision that he or she observes in plain view.

You must work full time (at least 30 hours per week) at a lawfi.il type of employment, unless the probation officer excuses you from

doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses

you from doing so. If you plan to change where you work or anything about your work (such as your position or your job

responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10

days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of

becoming aware of a change or expected change.

You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been

convicted of a felony, you must not knowingly conununicate or interact with that person without first getting the permission of the

probation officer.

If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.

You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was

designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).

You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without

first getting the permission of the court.

If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may

require you to notify the person about the risk and you must comply with that instruction The probation officer may contact the

person and confirm that you have notified the person about the risk.

You must follow the instructions of the probation officer related to the conditions of supervision

U.S. Probation Off`ice Use Only

A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www.uscourts.gov.

Defendant's Signature Date

 

AO 2453(Rev. 02/18) Judgment in a Crirninal Case
Sheet 3D _ Supervised Release

Judgrnent-Page _6 of g
DEFENDANT: M|CHAEL BROWN
CASE NUMBER: 3:180r193

SPECIAL CONDITIONS OF SUPERVISION

1. The defendant must make himself available for substance abuse testing at least once during the first 15 days of
supervision and no fewer than twice thereafter and treatment in-patient or out-patient, if requested by the probation officer.

2. The defendant shall perform 50 hours of community service with an agency approved in advance by the probation
officer within the first two (2) years of supervision, if physically able. The Court will substitute each hour spent in a verified,
certified course education toward his drug counseling certificate or each hour spent verified mentoring for orie hour of
Community Service on a 1:1 ratio.

3. The defendant is to receive a mental health assessment and counseling, if deemed necessary.

4. The defendant is to be enrolled in a course of moral reconation/thinking for a change/cognitive behavioral
therapy/critical thinking skil|s.

AO 2453 (Rcv. 02!|8] Judgmenl in a Criminal Casc
Sheet 5 _ Criminal Monctary Penalties

Judgmcnt _ Page 7 of` 8
DEFENDANTZ M|CHAEL BROWN

CASE NUMBER: 3:18cr193
CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

Assessment JVTA Assessment* Fine Restitution
TOTALS $ 100.00 $ $ $
[:| Tlie determination of restitution is deferred until j . An Aitie)iried Jirdgmeiir iii rr Ci'i`iiii'iiai' Case (A0245C) will be entered

after such determination
l:l The defendant must make restitution (including community restitution) to tlie following payees in the amount listed below.

lf the defendant makes a partial payment, each pa ee shall receive an approxiinatelji)pro ortioned ayment, unless specified otherwise in
the priority order or percentage payment column elow. However, pursuant to 18 .S. . § 3664 i), all nonfederal victims must be paid
before the Unitcd States is paid.

Name of Payee Total Loss** Restitutiun Ordered Priorig; or Percentage
TOTALS 3 0.0D 3 D.OU

Restitution amount ordered pursuant to plea agreement S

The defendant must pay interest on restitution and a fine of more than 52,500, unless the restitution or fine is paid iii full before the
fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f`). All of the payment options on Sheet 6 may be subject
to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

|:| The court determined that the defendant does not have the ability to pay interest and it is ordered that:
l:l the interest requirement is waived for the [:] fine |:l restitution

|:| the interest requirement for thc [i fine \:\ restitution is modified as follows:

* Justice for Vietims ofTraftickin Act onOIS, Pub. L. No. l 14-22. _ _
** Findings for the total amount o losses _arc required under Chapters 109A, l 10, l lOA, and 113A of Title 18 for offenses committed on or
after September 13, 1994, but before April 23, 1996.

AO 2458 (Rev. 02/18) Judgment in a Criminal Case

Sheet 6 _ Scliedule of Payments

.ludgment _ Page 8 of 8

DEFENDANTZ M|CHAEL BROWN
CASE NUMBER: 3:180r193

SCHEDULE OF PAYMENTS

Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:

A Zl
B l:l
C |:l
D l:l

Lump sum payment of $ 100'00 due immediately, balance due

|:| not later than , or
M iii accordance with |:] C, |:| D, m E, or |JFbelow; or

Payment to begin immediately (may be combined with l] C, l:| D, or l:l F below); or

Payment in equal (e.g., weekly, monthly, quarterly) installments of $ over a period of
(e.g., months oryears), to commence (e.g., 30 ar 60 days) after the date of this judgment; or

Payment in equal (e.g., weekly, monthly, quarterly) installments of $ over a period of
(e.g., months oryears), to commence (e.g., 30 or 60 days) after release from imprisonment to a

term of supervision; or

Payment during the term of supervised release will commence within 60 days (e.g., 30 or 60 days) after release from
irnprisonment. The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

Special instructions regarding the payment of criminal monetary penalties:

lf the defendant, while incarcerated,is working in a non-UN|COR or grade 5 UN|COR job, the defendant shall pay
$25.00 per quarter toward defendants monetary obligation. lf working in a grade 1-4 UNlCOR job, defendant shall
pay 50% of defendant’s monthly pay toward defendant’s monetary obligation. Any change in this schedule shall be
made only by order of this Court. After release from imprisonment,and within 60 days of the commencement of the
term of supervised release,the probation officer shall recommend a revised payment plan to satisfy the balance.

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due during
th_e period of imprisonment All criminal monetary penalties, except those payments ma e through the Federal Bureau of Prisons’ Inmate
Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

l:l Joint and Several

Defendant and Co-Defendant Names_ and Case Numbers (i‘nclud:'ng defendant number), Total Amount, Joint and Several Amount,
and corresponding payee, if appropriate

l:l The defendant shall pay the cost ofprosecution.

|:| The defendant shall pay the following court cost(s):

l:| The defendant shall forfeit the defendant’s interest in the following property to the United States:

Payments shall be applied in the following order: (l) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fine
interest, (6) community restitution, (7) JVTA assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.

